DETAILED ACTION
This action is in response to an amendment to application 17/332649, filed on 5/27/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2016/0359740, hereinafter “Parandehgheibi.”
Regarding claim 1, Parandehgheibi anticipates “A method comprising: 	applying a machine learning model that generates a set of clusters for target resources in a cloud environment; (see, e.g., Parandehgheibi, para. 17, 22, 80; “In the clustering stage 408, various machine learning techniques can be implemented to analyze feature vectors within a single domain or across different domains to determine the optimal clustering given a set of input nodes.”; para. 89, 96)
identifying for a particular cluster in the set of clusters a representative node that represents one or more configuration settings; (see, e.g., Parandehgheibi, para. 48, 97) and 
configuring, in the cloud environment, at least one target resource assigned to the particular cluster to match the one or more configuration settings.” (see, e.g., Parandehgheibi, para. 89, 98).
Regarding claim 2, Parandehgheibi anticipates “The method of Claim 1, wherein the at least one target resource is assigned to the particular cluster by the machine learning model.” (see, e.g., Parandehgheibi, para. 48-49, 97).
Regarding claim 3, Parandehgheibi anticipates “The method of Claim 1, wherein the at least one target resource is assigned to the particular cluster responsive to a user dragging-and-dropping an icon representing the at least one target resource to an area of a screen displaying a representation of at least one node in the particular cluster.” (see, e.g., Parandehgheibi, para. 98; “the user interface may also allow the user to edit clusters (e.g., add or modify names and descriptions of clusters, move nodes from one cluster to another, approve an automatically determined cluster).”).
Regarding claim 4, Parandehgheibi anticipates “The method of Claim 1, wherein the cloud environment is one of a software-as-a-service, a platform-as-a-service, or an infrastructure-as-a-service; wherein target resources associated with the software-as-a-service, the platform-as-a-service, or the infrastructure-as-a-service are configured based on the set of clusters.” (see, e.g., Parandehgheibi, para. 54, 65, 101). 
Regarding claim 5, Parandehgheibi anticipates “The method of Claim 1, wherein the at least one target resource includes a new target resource within the cloud environment; wherein configuring the at least one target resource includes initializing the new target resource to match the one or more configuration settings.” (see, e.g., Parandehgheibi, para. 3; “additional data regarding flows may be needed to improve existing network management operations and/or to support new network functions.”; para. 20-22). 
Regarding claim 6, Parandehgheibi anticipates “The method of Claim 5, further comprising: generating a feature vector for the new target resources based on initial parameters associated with the new target resource; and assigning the new target resource to the particular cluster responsive to determining that the feature vector is closer to the particular cluster than other clusters in the set of clusters.” (see, e.g., Parandehgheibi, para. 13; “The network can calculate a feature vector including the packet header attributes and additional attributes to represent the first flow. The network can compare the feature vector of the first flow to respective feature vectors of other flows to determine an applicable policy, and enforce that policy for subsequent flows that are similar to the first flow.”; para. 20-22).
Regarding claim 7, Parandehgheibi anticipates “The method of Claim 1, wherein applying the machine learning model comprises selecting a set of features for clustering based on a trained correlation model.” (see, e.g., Parandehgheibi, para. 89-90).
Regarding claim 7, Parandehgheibi anticipates “The method of Claim 1, wherein applying the machine learning model comprises computing a representative node for the particular cluster based on varying configuration settings for target resources in the cloud environment.” (see, e.g., Parandehgheibi, para. 48, 97).
Regarding claim 9, Parandehgheibi anticipates “The method of Claim 1, further comprising: presenting differences in configuration settings for different target resources in the cloud environment that have been assigned to the particular cluster.” (see, e.g., Parandehgheibi, para. 98). 
Regarding claims 10-20, the instant claims are equivalents of claims 1-9, differing only by statutory class. Accordingly, the rejections of claims 1-9 apply, mutatis mutandis, to claims 10-18, respectively, and the rejections of claims 1-2 apply, mutatis mutandis, to claims 19-20, respectively. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191